Citation Nr: 0812537	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July to August 1971, and 
from August 1972 to May 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The instant issue was remanded for additional development in 
November 2006 and returned to the Board in January 2008.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received by the Board in March 2008, the veteran 
requested a hearing before the Board at the Portland Regional 
Office.  

The case is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing at the RO before a 
member of the Board.

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



